DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 2/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification and Claim Objections
Specification and Claims 6-8, 10, 12, 13, 16, 17, and 20 are objected to because of the following informalities:  Both the specification and claims cite the limitation “neighbouring”.  Should read “neighboring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerdev (US Patent Pub. # 2007/0030365).
As to claim 1, Jerdev (Figs. 2 and 4) discloses a method comprising:
obtaining input image data (readout signal Vsig) representative of at least a portion of an image, the input image data comprising a plurality of pixel intensity values (values range from 1 for dark pixels to 1023 for saturated pixels) representing a respective plurality of pixel locations (pixel arrays 100, 110) (Para 25, 28, and 29);
obtaining pixel location data (defect location technique) identifying one or more pixel locations (defective pixels 32a, 32b) represented by one or more respective compromised pixel intensity values (pre-set to "0") (Para 30);
generating interpolated image data (the difference D between the values (as an absolute value) and the average value A of the pixels signals) comprising one or more improved pixel intensity values (average value A) representing the one or more identified pixel locations (valid pair of pixels) based on the input image data (readout signal Vsig) and the pixel location data (defect location technique) (Para 32 and 33);
storing (substituted) improved image data (average value A) comprising at least the interpolated image data (average value A) (Para 33); and
detecting one or more further compromised pixel intensity values (pre-set to "0") based on the improved image data (average value A) (Para 29 and 30).  
As to claim 2, Jerdev teaches wherein the pixel location data (defective pixels 32a, 32b) identifies one or more static defect pixel locations (32a, 32b) (Para 24 and 25). 
As to claim 6, Jerdev teaches wherein generating interpolated image data (the difference D between the values (as an absolute value) and the average value A of the pixels signals) comprises generating one or more improved pixel intensity values (average value A) at least by interpolation of pixel intensity values (average value A) representing selected neighbouring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) (Para 28, 31, and 32). 
As to claim 7, Jerdev teaches wherein the selected neighbouring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) do not include pixel locations identified by the pixel location data (defect location technique) (Para 25 and 32). 
As to claim 8, Jerdev teaches wherein the selected neighbouring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) are determined by selecting a linear arrangement of neighbouring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) (Para 28 and 32).  Jerdev teaches two pixel pairs 12, 52 and 30, 34 (Para 32).  These pixels are inline on opposite sides of the defective pixel (32).
As to claim 9, Jerdev teaches wherein storing (substituted) improved image data (average value A) comprises: storing improved pixel intensity values (average value A) of the interpolated image data (the difference D between the values (as an absolute value) and the average value A of the pixels signals) representing pixel locations (pixel 
As to claim 10, Jerdev teaches wherein detecting one or more further compromised pixel intensity values (pre-set to "0") based on the improved image data (average value A) comprises determining for a first pixel location (32) represented by a first pixel intensity value (pre-set to "0") of the improved image data whether the first pixel intensity value (32) is a compromised pixel intensity value (average value A) based at least on the first pixel intensity value (pre-set to "0") and one or more pixel intensity values of the improved image data (average value A) representing a first set of neighbouring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) (Para 28 and 32). 
As to claim 11, Jerdev teaches further comprising: generating a first corrected pixel intensity value (average value A) representing the first pixel location (32); and storing corrected image data (average value A) comprising at least the first corrected pixel intensity value (average value A) representing the first pixel location (32) (Para 33). 
As to claim 12, Jerdev teaches wherein generating a first corrected pixel intensity (average value A) value comprises: if the first pixel intensity value (pre-set to "0") of the improved image data representing the first pixel location (32) is a compromised pixel intensity value (pre-set to "0"), generating the first corrected pixel intensity value (average value A) based on pixel intensity values (digitized pixel signals) of the improved image data (average value A) representing a second set of neighbouring pixel 
As to claim 14, Jerdev teaches wherein detecting one or more further compromised pixel intensity values (pre-set to "0") based on the improved image data comprises determining for a second pixel location (another defective pixel) represented by a second pixel intensity value (pre-set to "0") of the corrected image data (average value A) whether the second pixel intensity value (pre-set to "0") is a compromised pixel intensity value (pre-set to "0") based at least on the second pixel intensity value and one or more pixel intensity values of the corrected image data representing a third set of neighbouring pixel locations (pixels 10 and 54) (Para 32 and 33). 
As to claim 15, Jerdev teaches further comprising: generating a second corrected pixel intensity value (average value A) representing the second pixel location (another defective pixel); and updating the corrected image data (average value A) based on the second corrected pixel intensity value (average value A) representing the second pixel location(another defective pixel) (Para 32 and 33). 
As to claim 16, Jerdev teaches wherein generating a second corrected pixel intensity value (average value A) comprises: if the second pixel intensity value (pre-set to "0") of the corrected image data representing the second pixel location (another defective pixel) is a compromised pixel intensity value (pre-set to "0"), generating the second corrected pixel intensity value (average value A) based on pixel intensity values 
As to claims 18 and 19, these claims differ from claim 1 only in that the claim 1 is a method claim whereas claims 18 and 19 are an apparatus claim, control method, and a non-transitory computer-readable storage medium comprising computer-executable instructions which when executed by a processor claim.  Thus claims 18 and 19 are analyzed as previously discussed with respect to claim 1 above.  
As to claim 20, Jerdev teaches wherein the selected neighbouring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) are determined by selecting a linear arrangement of neighbouring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) (Para 28 and 32).  Jerdev teaches two pixel pairs 12, 52 and 30, 34 (Para 32).  These pixels are inline on opposite sides of the defective pixel (32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jerdev (US Patent Pub. # 2007/0030365) in view of Mahara (US Patent Pub. # 2018/0160064).
As to claim 3, note the discussion above in regards to claim 1.  Jerdev does not teach wherein the pixel location data identifies one or more phase detection autofocus pixel locations.  Mahara teaches wherein the pixel location data (row column) identifies one or more phase detection autofocus pixel locations (special pixel S such as an image plane phase difference pixel) (Para 49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a special pixel S such as an image plane phase difference pixel as taught by Mahara to the image sensor of Jerdev, to be capable of validating data at the time of vertical addition even when special pixels exist (Para 15 of Mahara).
As to claim 4, Mahara teaches wherein the pixel location data (row column) identifies one or more static defect pixel locations (defective pixel) and one or more phase detection autofocus pixel locations(special pixel S such as an image plane phase difference pixel) (Para 49, 72, and 73). 
As to claim 5, Mahara teaches wherein obtaining the pixel location data (row column) comprises generating the pixel location data (row column) based on predetermined phase detection autofocus pixel locations (special pixel S such as an image plane phase difference pixel) and predetermined static defect pixel locations (defective pixel) (Para 49, 72, and 73). 

Allowable Subject Matter
Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        4/9/2021